 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   WALTER L. COLE,                                    No. 2:17-cv-0276 WBS AC P
12                      Plaintiff,
13          v.                                          ORDER
14   M. SAWAYA, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 3, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. ECF No. 9. Plaintiff has

23   not filed objections to the findings and recommendations.

24          Although it appears from the file that plaintiff’s copy of the findings and

25   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to

26   keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service

27   of documents at the record address of the party is fully effective.

28          The court has reviewed the file and finds the findings and recommendations to be
                                                       1
 1   supported by the record and by the magistrate judge’s analysis. Moreover, although review of the

 2   Inmate Locator website operated by the California Department of Corrections and Rehabilitation

 3   indicates that plaintiff was transferred to another institution after commencing this case,1

 4   plaintiff’s failure to notify the Court of his new address within sixty-three (63) days after the

 5   findings and recommendations were returned to this court provides an independent ground to

 6   dismiss this action without prejudice for failure to prosecute. See Local Rule 183(b).

 7          Accordingly, IT IS HEREBY ORDERED that:

 8          1. The findings and recommendations filed January 3, 2020, are adopted in full; and

 9          2. This action is dismissed without prejudice for lack of prosecution. See Local Rule

10   110; Fed. R. Civ. P. 41(b).

11   Dated: March 30, 2020

12

13

14

15

16

17   Cole0276.802

18

19

20
21

22

23

24

25
     1
26     See http://inmatelocator.cdcr.ca.gov/search.aspx See also Fed. R. Evid. 201 (court may take
     judicial notice of facts that are capable of accurate determination by sources whose accuracy
27   cannot reasonably be questioned); see also City of Sausalito v. O’Neill, 386 F.3d 1186, 1224 n.2
     (9th Cir. 2004) (“We may take judicial notice of a record of a state agency not subject to
28   reasonable dispute.”).
                                                        2
